                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     MADIHA MINER,
9
                   Plaintiff,
10                                                       Case No.19-cv-00823-RAJ
            v.
11                                                       ORDER DISMISSING ACTION
     ISSAQUAH POLICE DEPARTMENT,
12
                   Defendant.
13
14                                     I.   INTRODUCTION
15          Before the Court is pro se Plaintiff Madiha Miner’s amended complaint. Dkt. #, 25.
16   The Court also considers all other outstanding motions in this case. Dkt. ## 9, 10, 11, 12,
17   13, 14, 18, 20, 21, 23, 24, 26, 28, 29, 32, 33, 34, 35, 36.
18                                     II. BACKGROUND
19          Despite the many dozens of filings made in this matter, the Court has great difficulty
20   determining the exact nature, scope, and details of Ms. Miner’s claims. She brings this in
21   forma pauperis (IFP) action against the Issaquah Police Department for discrimination and
22   malicious harassment, but many of her allegations have no connection whatsoever to the
23   Issaquah Police Department’s activities. Dkt. ## 6, 25. For example, Miner alleges that
24   her internet was cyber hacked following a call from the Social Security Administration.
25   Dkt. # 25 at 2. She alleges that she was discriminated against by the King County Housing
26   Authority due to increases in her rent. Id. She also alleges that her family is under
27   surveillance by the Federal Bureau of Investigation and that this District is biased toward
28   ORDER – 1
1    her, in part, because most of her cases were consolidated before Judge Robart. Id. at 4.
2    She makes similar allegations against other state and federal entities throughout her
3    complaint.
4           As for sparse allegations against the Issaquah Police Department, Miner claims that
5    her son was approached by an officer while he worked on his car and asked to show
6    identification. Id. at 3. In a separate incident, an officer with Issaquah Police Department
7    approached her son’s friend and asked who owned the vehicle. Id. Lastly, Ms. Miner
8    claims that her son was racially profiled in Renton after assaulting an individual who had
9    taken pictures of him and his friends. Id.
10                                       III. DISCUSSION
11          A.     IFP Complaint
12          Section 1915(e)(2)(B) of Title 28 authorizes a district court to dismiss an IFP
13   complaint “at any time” if the court determines: (1) the action is frivolous or malicious; (2)
14   the action fails to state a claim; or (3) the action seeks relief from a defendant who is
15   immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see also Lopez v. Smith, 203 F.3d
16   1122, 1129 (9th Cir. 2000) (“[S]ection 1915(e) applies to all in forma pauperis complaints,
17   not just those filed by prisoners.”). A complaint is frivolous if it lacks a basis in law or
18   fact. Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). A complaint fails to state a
19   claim if it does not “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
20   Twombly, 550 U.S. 544, 568 (2007).
21          An IFP complaint must also comply with the pleading requirements of Rule 8,
22   which requires “a short and plain statement of the claim showing that the pleader is entitled
23   to relief.” See Fed. R. Civ. P. 8(1)(2). Although Rule 8’s pleading standard does not require
24   “detailed factual allegations,” it demands more than “an unadorned, the-defendant-
25   unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
26   Twombly, 550 U.S. at 555).
27          Ms. Miner’s amended complaint only brings a claim against the Issaquah Police
28   ORDER – 2
1    Department. Her allegations against this entity are entirely conclusory and thus fail to raise
2    a “right to relief above the speculative level.” See Twombly, 550 U.S. at 555. Even
3    construing all allegations in the light most favorable to Miner and giving due deference to
4    her pro se status, the complaint fails to “contain sufficient allegations of underlying facts
5    to give fair notice and to enable the opposing party to defend itself effectively.” See Starr
6    v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). As such, the Court dismisses her complaint
7    pursuant to 28 U.S.C. § 1915(e)(2)(B)(2).
8           B.     Plaintiff’s Outstanding Motions

9           Ms. Miner has filed numerous motions in this matter, many of which are frivolous,

10   incomprehensible, or not within the authority of this Court. These include, among others,

11   (1) motions for move her cases to the U.S. Supreme Court and the Washington Supreme

12   Court, (2) motions to cease and desist the federal government from withholding her mail

13   and cyber hacking her cable and internet, (3) motions to cease and desist Judge Robart and

14   other court staff from “responding to all her cases,” (4) and motions to reopen cases due to

15   evidence tampering. See Dkt. # 9, 11, 12, 13, 14, 20, 23, 24, 28, 29, 32, 33, 34, 35, 36.

16   These filings are largely indecipherable, contain little more than vague allusions and

17   accusations, and do not require or deserve further attention by this Court. Therefore, the

18   Court STRIKES these motions. Furthermore, several of Plaintiff’s motions are moot

19   given the Court’s ruling on her Complaint. These include her motion regarding service of

20   summons, her motion for judgment, and her motion for default judgment. See Dkt. ## 10,

21   18, 26. Accordingly, the Court DENIES these motions.

22          The last outstanding motion is Plaintiff’s motion to appoint counsel. Dkt. # 21.

23   Generally, a person has no right to counsel in civil actions. See Storseth v. Spellman, 654

24   F.2d 1349, 1353 (9th Cir. 1981). However, a court may under “exceptional circumstances”

25   appoint counsel for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1). Agyeman

26   v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004).

27          When determining whether “exceptional circumstances” exist, a court must

28   ORDER – 3
1    consider “the likelihood of success on the merits as well as the ability of the petitioner to
2    articulate [her] claims pro se in light of the complexity of the legal issues involved.”
3    Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). A plaintiff must plead facts that
4    show she has an insufficient grasp of her case or the legal issue involved and an inadequate
5    ability to articulate the factual basis of her claim. Agyeman, 390 F.3d at 1103. Although
6    most parties would benefit from representation by an attorney, that is not the standard for
7    appointment of counsel in a civil case. See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir.
8    1997), overruled on other grounds, 154 F. 3d 952 (9th Cir. 1998) (finding that a pro se
9    litigant may be better served with the assistance of counsel is not the test). A plaintiff must
10   show exceptional circumstances.
11          The Court finds that no exceptional circumstances warrant the appointment of
12   counsel in this matter. As an initial matter, Miner has not provided any compelling
13   evidence or allegations to suggest her case is likely to succeed on the merits. Moreover,
14   she has not shown an inability to articulate her claims in light of the complexity of the legal
15   issues involved. Rather, Miner simply fails to allege any facts to support her claim that she
16   is being harassed because of her race, color, religion, ancestry, national origin, gender,
17   sexual orientation, or mental, physical, or sensory handicap. Therefore, the Court does not
18   find appointing counsel appropriate in this matter.
19          C.     Leave to Amend
20          When a court dismisses a pro se plaintiff’s complaint, the court must give the
21   plaintiff leave to amend unless “it is absolutely clear” that amendment could not cure the
22   defects in the complaint. Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995). Thus,
23   the court grants Ms. Miner fourteen (14) days to file an amended complaint that properly
24   addresses the pleading deficiencies identified herein and any other pleading deficiencies.
25   If she fails to timely comply with this order or fails to file an amended complaint that
26   remedies the afore mentioned deficiencies, the Court will dismiss her complaint without
27   leave to amend.
28   ORDER – 4
1                                       IV. CONCLUSION
2           For the reasons stated above, the Court DISMISSES Plaintiff’s Amended
3    Complaint. Dkt. # 25. The Court further DENIES Plaintiff’s motion to appoint counsel,
4    her motion regarding service of summons, her motion for judgment, and her motion for
5    default judgment. Dkt. ## 10, 18, 21, 26. All other motions are stricken. Dkt. # 9, 11, 12,
6    13, 14, 20, 23, 24, 28, 29, 32, 33, 34, 35, 36.
7           Plaintiff has fourteen (14) days to file an amended complaint that properly addresses
8    the pleading deficiencies identified herein.
9
            DATED this 29th day of July, 2019.
10
11
12
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 5
